 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL RAGAN,                                      No. 2:18-CV-0410-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    RICHARDSON,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. On September 15, 2017, Petitioner filed a petition

19   for a writ of habeas corpus in case number 2:17-cv-01924-KJN. The Court in that case issued an

20   order granting Petitioner a stay and abeyance pending the exhaustion of his claims in state court.

21                  The petition filed in this case, 2:18-cv-0410-JAM-DMC, is largely the same

22   petition filed in case 2:17-cv-01924-KJN. It seems petitioner intended to file this petition in case

23   2:17-cv-01924-KJN, as a way to inform the court that he had exhausted his claims in state court.

24   See ECF No. 1 at 2 (“This is a notice to inform the courts that all claim have been exhausted in

25   state courts. This case was held in abeyance by the federal Dist. Courts pending the Supreme

26   Courts ruling.”).

27   ///

28   ///
                                                        1
 1                 Therefore, this case (2:18-cv-0410-JAM-DMC) should be reassigned to Magistrate

 2   Judge Kendall J. Newman, the Magistrate Judge assigned to Petitioner’s original habeas case

 3   (2:17-cv-01924-KJN). See Local Rule 190(d).

 4                 Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall reassign

 5   this case to Magistrate Judge Kendall J. Newman.

 6

 7   Dated: August 7, 2019
                                                         ____________________________________
 8                                                       DENNIS M. COTA
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
